Citation Nr: 0314108	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

The Board of Veterans Appeals (the Board) initially addressed 
the veteran's claim for entitlement to service connection for 
PTSD on appeal of a rating decision in  January 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In December 1997, the Board remanded the case for 
development.  In a decision in November 1999, the Board 
denied the veteran's claim primarily on the basis of a lack 
of credible stressors.  

The veteran endeavored to appeal his claim to the United 
States Court of Appeals for Veterans Claims (the Court).  
However, in July 2000, the Court dismissed his case on the 
basis that he had not met the burden of demonstrating that a 
notice of appeal had been filed within the timely period of 
the mailing of the Board decision.

The veteran subsequently endeavored to reopen his claim.  

The current appeal is from a subsequent rating action by the 
VARO which continued to hold that new and material evidence 
had not been submitted since a prior Board decision in 1999 
to reopen the veteran's claim.  

The veteran provided video conference testimony before the 
undersigned Veterans Law Judge in December 2002, a transcript 
of which is of record.  Written evidence was presented 
before, at and since that hearing which is now in the file.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for PTSD in November 1999; the decision was final.  

2.  Additional evidence, including documentation and 
testimony providing clarification of the circumstances of the 
veteran's service, which has been submitted since the Board's 
1999 denial of the claim of service connection, bears 
directly and substantially on the specific matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  It is not unreasonable to conclude that the veteran 
served in combat-compatible positions while in Vietnam 
including with responsibilities comparable to ground support 
during enemy action and perimeter attacks near Phu Loi and 
Long Thanh North that took place approximate in time to the 
indigenous population's celebration of the lunar new year of 
1972.  

4.  The veteran's accounts of his stressors are in great part 
corroborated by others and service records and completely 
consistent with the official history recognizing the nature, 
locations and service of the units involved.

5.  Credible evidence and medical opinion sustains that the 
veteran's now diagnosed PTSD is a result of his Vietnam 
service. 



CONCLUSIONS OF LAW

1.  The 1999 Board decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2002).

2.  The evidence received since the 1999 Board decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.  PTSD is the result of service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303. 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  Except as noted therein, 
and below as required, the basic elements with regard to the 
new and material issue as well as service connection for PTSD 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has participated actively in providing 
testimony and has in fact, clearly indicated his 
understanding of respective responsibilities incumbent on VA 
and the veteran himself for providing evidence pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2003).  All 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  And perhaps most important for the 
reopening portion of the pending claim, there has been 
considerable clarification as to the nature of the veteran's 
service and associated stressors through his testimony and 
other documentation now of record, from the veteran and the 
service department, including numerous statements from 
service comrades.

In addition to numerous treatment records and clinical 
reports, the veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and severity of 
the psychiatric disorder more prevalently diagnosed as PTSD.  
With regard to the adequacy of the examination, the Board 
notes that the examination reports reflect that the examiners 
have often recorded the past medical history, noted the 
veteran's current complaints, conducted a mental status 
examination, and offered appropriate assessments and 
diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material
Criteria
Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Extensive service and postservice clinical information and 
other data are of record.  Some of this data were of record 
at the time of the Board decision in November 1999, to 
include what the Board felt was a lack of documentation of 
the veteran's having earned combat-related awards or 
otherwise proved his participation in combat.  As a result, 
the Board concluded that the diagnosis of PTSD based on his 
accounts of stressors was not credible and any diagnosis 
based thereon was lacking in sufficient probative weight to 
allow the case.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1999 Board decision, the veteran has 
submitted service documentation and collateral evidence 
including clarification from service comrades, and has 
testified at length with regard to his service.  Much of the 
bulk of the additional evidence is of such nature that it 
bears directly on the issue of whether he was involved in 
what may be considered combat, and thus in turn, 
significantly impacts the legitimacy of his alleged stressors 
as may relate to and support the diagnosis of PTSD.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, has 
been met under regulatory and juridical guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated. 

Service Connection for PTSD

Criteria
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service records reflect that the veteran was trained in the 
primary military occupational specialty of an airframe 
mechanic.  However, the, veteran, numerous other service 
personnel in his units, and his supervising officer have all 
stated that he, and many of the others in the units involved, 
served in numerous positions including perimeter guard duty 
where they came under intense fire, particularly during the 
periods of offensive and counter-offensives that coincided 
with the celebration of the lunar new year for 1971-1972.  In 
essence, the troops of which the veteran was one provided 
some of the ground support for the units in those locations.  
Evidence of record reflects that the units to which he was 
assigned were at times quite over-committed, and the unit had 
to pitch in and provide its own backup support.  They have 
documented numerous incidents during that time when they were 
under direct fire including when they were doing guard duty 
or going from one facility to another.  

The clinical records show that VA and private physicians have 
predominantly diagnosed the veteran's psychiatric disability 
as being due to PTSD which most examiners have attributed to 
his service in Vietnam and the stressors he has claimed as a 
result thereof.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Vietnam experiences, and to include his 
articulate and helpful testimony, have been both entirely 
consistent and credible.  He had gone to a great deal of 
effort to contact former service comrades through personal 
correspondence and the internet, and as a result, he has been 
able to provide documentary evidence to support much of his 
overall recollections with regard to his service 
circumstances and combat-compatible experiences.  To a great 
extent, the documentation now of record is entirely capable 
of corroborating his assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, it is noteworthy that he was 
documented to have served in areas at specific times when 
such combat-like situations often occurred, and that related 
stressors were not only entirely possible but often quite 
probable.  He states that these circumstances were of a 
certain nature which are entirely compatible with combat, and 
he has ample collaborative documentation to support just 
that, all of which is entirely credible.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was comparable to 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA physicians have repeatedly diagnosed PTSD and have 
associated this with his Vietnam experience including the 
alleged stressors.

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's currently diagnosed PTSD 
is reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

